Citation Nr: 1634503	
Decision Date: 09/01/16    Archive Date: 09/09/16

DOCKET NO.  09-03 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Whether the character of the Appellant's discharge for the period of service from February 23, 1968, to June 7, 1972, is a bar to entitlement to VA benefits, inclusive of health care under Chapter 17, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	John Cameron, Esq.


ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel



INTRODUCTION

The Appellant was on active duty from February 1968 to June 1972.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a decision in December 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In September 2012, the Board reopened and remanded this claim for additional development.  That development having been completed, the claim is now ready for appellate review.

The Board notes that, in addition to the paper claims file, there is a paperless, electronic record associated with the Appellant's claim (including Virtual VA and Veterans Benefits Management System (VBMS)).  Accordingly, any future consideration of this Appellant's case should take into consideration the existence of this electronic record. 


FINDINGS OF FACT

1.  The Appellant began service in February 1968 and was discharged in June 1972, under conditions other than honorable.
 
2.  During his service, the Appellant was absent without official leave (AWOL) for a total of 794 total days.
 
3.  The Appellant had compelling circumstances to warrant the prolonged period of unauthorized absence.
 



CONCLUSION OF LAW

The character of the Appellant's discharge from service is not a bar to VA benefits.  38 U.S.C.A. § 5303 (West 2014); 38 C.F.R. §§ 3.12, 3.354 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims (Court) has held that notice under the VCAA is required when the issue involves the character of the Appellant's discharge.  See Dennis v. Nicholson, 21 Vet. App. 18, 20-21 (2007). 

In the present case, the decision herein constitutes a full grant of the benefit sought on appeal; therefore, no further discussion regarding VCAA notice or assistance duties is required.

II.  Whether the Character of the Appellant's Discharge for the Period of Service from February 23, 1968, to June 7, 1972, is a Bar to Entitlement to VA Benefits, Inclusive of Health Care Under Chapter 17, Title 38, United States Code




Applicable Laws

The Board has thoroughly reviewed all the evidence in the Appellant's claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2014); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the Appellant. 

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Appellant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.   

A person seeking VA benefits must first establish that they have attained the status of veteran.  Holmes v. Brown, 10 Vet. App. 38 (1997).  The term "veteran" means a person who served in the active military, naval, or air service and who was discharged or released under conditions other than dishonorable.  38 C.F.R. § 3.1(d) (2015).  If the former service member did not die in service, pension, compensation, or dependency and indemnity compensation is not payable unless the period of service on which the claim was based was terminated by a discharge or release under conditions other than dishonorable.  38 U.S.C.A. § 101(2) (West 2014); 38 C.F.R. § 3.12 (2015).  A discharge under honorable conditions is binding on the VA as to the character of discharge.  38 C.F.R. § 3.12(a) (2015).

However, a discharge or release from service under specified conditions is a bar to the payment of benefits unless it is found that the person was insane at the time of committing the offense causing such discharge or release.  38 C.F.R. § 3.12(b).  An insane person is one who, while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or who interferes with the peace of society; or who has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.  38 C.F.R. § 3.354(a).

The United States Court of Appeals for Veterans Claims has held that the insanity need only exist at the time of the commission of the offense leading to the person's discharge, and that there is no requirement of a causal connection between the insanity and the misconduct.  Struck v. Brown, 9 Vet.App. 145 (1996). 

In May 1997, VA General Counsel discussed the intended parameters of the types of behavior that were defined as insanity in 38 C.F.R. § 3.354(a).  It was found that behavior involving a minor episode or episodes of disorderly conduct or eccentricity did not fall within the definition of insanity in that regulation.  It was further indicated that a determination of the extent to which an individual's behavior must deviate from his normal method of behavior could best be resolved by adjudicative personnel on a case-by-case basis in light of the authorities defining the scope of the term insanity.  See VAOPGCPREC 20-97.

There are two types of character of discharge bars to establishing entitlement for VA benefits: statutory bars found at 38 U.S.C.A. § 5303(a) and 38 C.F.R. § 3.12(c), and regulatory bars listed in 38 C.F.R. § 3.12(d).

As to the statutory bars, benefits are not payable where the former service member was discharged or released under one of the following conditions: (1) as a conscientious objector who refused to perform military duty, wear the uniform, or comply with lawful order of competent military authorities; (2) by reason of the sentence of a general court-martial; (3) resignation by an officer for the good of the service; (4) as a deserter; (5) as an alien during a period of hostilities, where it is affirmatively shown that the former service member requested his or her release; and (6) by reason of a discharge under other than honorable conditions issued as a result of an AWOL for a continuous period of at least 180 days, unless there are compelling circumstances to warrant the prolonged unauthorized absence.  38 C.F.R. § 3.12(c).

Facts & Analysis

The Appellant enlisted in the Army in February 1968, for a period of two years.  The Appellant received an honorable discharge in September 1969, in order to reenlist.  The Appellant then reenlisted and was discharged in June 1972.

Where a service member receives a discharge to reenlist, the entire period of service may be held to constitute one period of service, and entitlement will be determined by the character of the final termination of such period of service.  See 38 U.S.C.A. § 101(18); 38 C.F.R. § 3.13(b).  However, a person shall be considered to have been unconditionally discharged or released from active military, naval or air service when the following conditions are met: (1) The person served in the active military, naval or air service for the period of time the person was obligated to serve at the time of entry into service; (2) The person was not discharged or released from such service at the time of completing that period of obligation due to an intervening enlistment or reenlistment; and (3) The person would have been eligible for a discharge or release under conditions other than dishonorable at that time except for the intervening enlistment or reenlistment.  38 C.F.R. § 3.13(c); VAOGCPREC 8-2000 (July 25, 2000).

The Appellant's September 1969 discharge for immediate reenlistment occurred prior to completion of his initial service obligation.  The Board finds that the Appellant's September 1969 discharge was conditional.  38 C.F.R. § 3.13.  The Appellant's service from February 1968 to June 1972 must therefore be considered a single period of service with the character of discharge determined by the June 1972 discharge.  38 C.F.R. § 3.12.

The Appellant's service personnel records show that he was AWOL for periods of time between January 10, 1970 to July 12, 1970, July 18, 1970 to November 17, 1970, January 4, 1971 to March 3, 1971 and March 10, 1971 to May 10, 1972.  This is a total of 794 days.  On return, the Appellant was discharged for the good of the service, under conditions other than honorable.

In July 1979, the Army Discharge Review Board upgraded the Appellant's discharge to a discharge under honorable conditions.  However, pursuant to 38 C.F.R. § 3.12(b)(2), an honorable or general discharge issued on or after October 8, 1977, by the Army Discharge Review Board does not negate any bar to benefits by reason of a discharge under other than honorable conditions used as the result of an absence without official leave for a continuous period of at least 180 days.

In determining whether there are compelling circumstances to warrant a prolonged absence, the length and character of service exclusive of the period of prolonged AWOL will be considered.  Service exclusive of the period of prolonged AWOL should generally be of such quality and length that it can be characterized as honest, faithful and meritorious and of benefit to the Nation.  38 C.F.R. § 3.12(c)(6).

Consideration is also given to the reasons offered for going AWOL, including family emergencies or obligations, or similar types of obligations or duties owed to third parties.  The reasons for going AWOL should be evaluated in terms of the person's age, cultural background, educational level, and judgmental maturity, and consideration should be given to how the situation appeared to the person himself, and not how the adjudicator might have reacted.  Hardship or suffering incurred during overseas service, or as a result of combat wounds or other service-incurred or aggravated disability, is to be carefully and sympathetically considered in evaluating the person's state of mind at the time the prolonged AWOL period began.  Id. 




Here, the Appellant has asserted multiple reasons for his periods of AWOL.  The Appellant testified in October 1985 that the reason he went AWOL during service was that he was not given multiple uniforms, and he could not stand having to wash his uniform every night.  See October 1985 BVA Hearing Transcript.  The Appellant has also indicated that his brother died in October 1965 and then his father died in February 1966.  See July 2015 statement.  He stated the deaths took a toll on his mother, and he had to return home to help his mother provide for his family.  Id.  

The Appellant also reported that he witnessed several soldiers killed in action, while in Vietnam, and that he also contracted malaria.  See July 2015 statement.  He complained of the mosquitoes and leeches.  Id.  The Appellant indicated that he attempted to procure a hardship discharge, but was denied.  He then asserts he received a 30-day leave, left Vietnam, and was met in California by anti-war demonstrators.  While he was home on leave, he realized how difficult keeping the family business was for his mother, and he began having psychological symptoms, such as difficulty sleeping due to memories of Vietnam.  The Appellant returned to Vietnam, but shortly after, his grandmother died, and he was not allowed to attend her funeral.  The Appellant also complained of inadequate food rations.  The Appellant asserts that after an additional period of 30 days leave, he married and became so nervous of being sent back to Vietnam that he left Fort Benning after seven days. 

The Board notes that the Appellant has also indicated he suffered from PTSD symptoms at the time and his nerves could not take going back to Vietnam.

A VA medical opinion was obtained by a psychologist in November 2015.  The examiner stated that a review of the medical records, including two thorough histories taken by two different psychiatrists, did not include any mention of the Appellant having a period of insanity or incompetence.  The examiner opined that considering the evidence of record, the Appellant was not insane or incompetent during the period of time he was AWOL.  

In support of the claim, the Appellant provided a medical opinion from psychiatrist Dr. F.L. in May 2016.  Dr. F.L. reported that he reviewed all of the Appellant's available medical records, including his service medical records, post-service medical records, school records, lay statements, Social Security Administration records, and the entire claims file.  Dr. F.L. noted he also interviewed the Appellant, taking a detailed clinical history from prior to service through the present time.  Dr. F.L. concluded that before service, the record revealed that the Appellant had been productive and employed.  He had no medical or psychiatric defects.  The service records also showed that the Appellant was able to perform his duties as a soldier from February 1968 until September 1969 without difficulty.  In conclusion, Dr. F.L. maintained that it was his professional opinion, based on his education and training, his review of this complete record, and the generally accepted medical principles, that when the Appellant entered service in February 1968, he had no chronic psychiatric disability.  He developed chronic PTSD as a direct result of his constant exposure to the horrors of combat over 13 months.  The Appellant's chronic PTSD began during his combat service in Vietnam due to his continuous exposure to combat.  He subsequently developed chronic alcohol abuse as a direct result of his PTSD.  His PTSD caused him to begin using and ultimately abusing alcohol in order to self-medicate himself, leading to his chronic alcohol abuse. Without access to adequate medical treatment in Vietnam to treat his two psychiatric disabilities, he had little choice but to continue his alcohol use as a means of self-medication.  Dr. F.L. explained that chronic alcoholism is a serious psychiatric disorder which causes the patient such as the Appellant to lose volitional control of his own thought processes and behavior.  The Appellant's irresponsible behavior in going AWOL during his active duty service was not consistent with his prior honorable service in combat and with his prior responsible behavior in civilian life.  Given his prior history, it was clear that he would not have gone AWOL if he had not acquired PTSD and developed chronic alcoholism as a result of his PTSD during his combat service.  Dr. F.L. maintained that it was his professional opinion that the Appellant's persistent PTSD symptoms (avoidance, hyper-alertness and re-experiencing), and the impairment of his brain function due to the toxic effects of
chronic alcoholism caused a period of "insanity" as defined by 38 C.F.R. Section 3.354.  His actions in going AWOL during service were caused primarily by his chronic alcoholism resulting from his attempts to self-medicate the on-going symptoms of his PTSD.  He exhibited during his AWOL a more or less prolonged deviation from his normal method of behavior and departed from the accepted standards of the community to which by birth and education he belonged as to lack the adaptability to make further adjustment to the social customs of the community in which he resided.

The Board finds Dr. F.L.'s opinion credible, probative and persuasive on the material question of whether the Appellant was insane at the time of the committing of the offense causing the discharge from service.  The Board also finds that the Appellant's service exclusive of the period of prolonged AWOL was of such quality and length that it can be characterized as honest, faithful and meritorious and of benefit to the Nation because of his service as a combat infantryman for 13 months in the Republic of Vietnam for which he received a Combat Infantry Badge.  Thus, as the criteria for compelling circumstances to warrant the prolonged unauthorized absence have been met, the Board finds that the Veteran's discharge is not a bar 
from receiving VA benefits.


ORDER

The character of the Appellant's discharge for the period of service from February 1968 to June 1972 is not a bar to payment of VA benefits; the appeal is granted. 



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


